Bboyles, O. J.
1. The court did not err in excluding the testimony of a witness given on the defendant’s commitment trial, it not appearing that the witness had died, or become disqualified or inaccessible, since that trial. See Penal Code (1910), § 1027.
2. The 2d special ground of the motion for a new trial is expressly abandoned in the brief of counsel for plaintiff in error.
3. Under the repeated rulings of the Supreme Court and of this court that a special ground of a motion for a new trial must be complete and understandable within itself, the 3d special ground of the motion for a new trial is too defective to be considered.
4. The defendant’s conviction was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.